DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, formula (I) and species (GT951)  in the reply filed on 3/12/21 is acknowledged. However, when a  STN preliminary search was conducted for formula (I), the projected answer set ranged from 1864 to 3216 answers with many of these answers originating from various Chemical libraries and/or suppliers and many appearing pertinent directed to a variety of species embraced herein. Thus based on species elected the search will be additionally limited to  the  azole-containing ring as tetrazole (i.e.unsaturated) as depicted in formula (Ig) in claim 2. This is consistent with the Federal Register Guidelines (Vol.76, No.25, dated February 9,2011). Said guidelines in section 4 entitled "Markush Groups" admonishes examiners "under the principles of compact prosecution" to only "extend the search to the species that share a single structural similarity and a common use".
Applicants are advised that claims (1-10 and 15) will be examined fully with respect to the elected species and further to the extent necessary to determine patentability of remaining claims as they pertain to related subject matter. No art was found for elected species however the following rejections apply.
Specification
The abstract of the disclosure is objected to because it does not convey the nature of the invention by way of a formula. Insertion of formula (I) is suggested.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There is no reasonable basis for assuming that the myriad of compounds embraced by said claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same. The rejection is directed to the scope of hetero rings within R1 and R3 which include a variety of both saturated, unsaturated and poly-fused rings both directly and indirectly attached to the N-azole and piperazine terminus and which can be optionally substituted. From a reading of the specification on p.19-20 the scope  includes rings as diverse as 3- to 7-membered rings having O,N and S atoms in any array and further fused and any degree of unsaturation.
Note In re Surrey 151 USPQ 724 regarding sufficiency of disclosure for a Markush group. Also see MPEP 2164.03 for enablement requirements in cases directed to structure-sensitive arts such as the pharmaceutical art.

1) Breadth of the claims- the claims cover compounds easily in the billions based on the permutations pointed out above; 
2) Level of unpredictability in the art-  the invention is pharmaceutical in nature as it involves the activation of EAAT2, a type of glutamate transporter, which is known to reduce extracellular glutamate levels which have been implicated in neurodegenerative diseases .This in turn requires sufficient SAR data to determine if and what type of structural modifications to the basic structure will affect  binding site while retaining desired activity as  inhibitors.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be unpredictable. See In re Fisher 166 USPQ 18. ;
3) Direction or guidance- the compounds made and tested directed to elected scope are not remotely representative of the instant scope as only six compounds are seen to have been made which are present in claim 10 with one tested (GT867) and reported to have no modulating activity as discussed on p.50;
4) State of the prior art- The compounds are quinolone derivatives with mandatory substitution at the 3-position with a methylene chain which is geminally substituted with a piperazine/4-piperidine ring that can be further substituted and a tetrazole ring that is further substituted at the 1-position with a variety of  chains and rings.

5) Working examples-test data has been presented for the 6 compounds made, which are very similar in structure to each other and thus no clear evaluation of which unmade, untested functional groups at various positions indicated above out of the many claimed might affect potency to a large or small degree. The varying binding data even within the narrow subset tested is evidence alone of unpredictability.
In view of the above considerations, this rejection is being applied.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kortagere. The commonly assigned publication was published before applicants’ 371 filing date. It describes EAAT2 activators that are within the instant claims. See table 1 and Figure 9 which shows the structures for GT949 and GT951.
It is recognized that applicants are claiming benefit under 35 USC 119(e) which would antedate the publication date. However, benefit is not being accorded since  generic claims  which appear described in said papers are not fully enabled for reasons given in the above rejection under 35 USC 112, par.one.  As stated in the MPEP 706.02, section V, part (D):  “ If the application properly claims benefit under 35  U.S.C. 119(e) to a provisional application, the effective filing date is the filing date of the provisional application for any claims which are fully supported under the first paragraph of 35 U.S.C. 112 by the provisional application.  Claim 10 is not rejected as the species therein are also described in the provisional case.
To overcome this rejection a 130(a) declaration is needed since there are additional  co-authors present in Kortagere that are not part of the inventive entity herein.
Claim(s) 1-4,10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambinter, a supplier of Chemical Libraries. The following CAS Registry No. 460329-42-4 reads on the instant scope and has been entered into the CAS Registry File more than a year earlier than applicants’ 371 or earlier priority date. See in particular the last species in claim 10.
The compound has the following structure 



				
    PNG
    media_image1.png
    340
    327
    media_image1.png
    Greyscale
			.
Composition claim 15 is also included since the company sells compounds for biological screening in deep well microplates as set forth in their Product information guide also provided herewith.

Claim(s) 1-9 and 15  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz (WO’114 cited by the examiner). The original WO publication  is in Spanish so a machine translation is also being provided. It describes compounds as potential anti-cancer agents, and includes quinolones within the instant scope on p.10, see formula (Ia).
Claim(s) 1-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tintori. Tintori describes screening for various compounds for potential  use as anti-influenza agents and includes several compounds within the instant scope. However the structures of these compounds (see p.12) are very blurry so the corresponding Chemical Abstract is also being provided with depicted structures.

Claims 1-3,5-7,9 and 15 are rejected as being drawn to an Improper Markush group for the following reasons. The claims embrace multiple cores which are thus Deletion of nonelected subject matter would overcome this rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624